DETAILED ACTION
Remarks
This non-final office action is in response to the application filled on 11/27/2019. Claims 1-18 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 119 (e). The provisional application No. 62/771,622, was filed on 11/27/2018.
Claim Objections
Claim(s) 1-18 is/are objected to because of the following informalities:
Claims 1-18, "(A)", "(B)", “(C)” and so on are used to separate the claim limitations. To avoid the confusion, removing of numbering is recommended.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first mask” and “second mask” must be shown or the feature(s) canceled from the claim(s). Drawing does not show first/second mask on first/second object. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4-9 and 13-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4 (and similarly claim 13), which recites “generating the first mask based on the plurality of regions on interest in the input image” is not clear. It is not clear how first mask is generated based on the plurality of regions of interest. The system first generates one of the plurality of regions of interest. Examiner suggest to clarify this claim limitation.
Dependent claim(s) 5-9 is/are also rejected because they do not resolve their parent (claim 4’s) deficiencies. 
Dependent claim(s) 14-18 is/are also rejected because they do not resolve their parent (claim 13’s) deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0016856 (“Jiang”), and further in view of US 2020/0147798 (“Toris”). 
Regarding claim 1, Jiang discloses a method, performed by at least one computer processor executing computer program instructions stored on at least one non-transitory computer-readable medium, for generating and evaluating a first plurality of proposed grasps corresponding to a first object (see [0003], where “robots are guided by a computer program or electronic circuitry to provide control, sensory feedback, and information processing”; see also [0010], where “Given an image and an aligned depth map of an object, the invention predicts the gripper orientation for an EOAT by defining a search space using a two-dimensional , the method comprising:
(A) receiving a input image representing the first object (fig 1 shows an input image 102. see also [0031], where “given an image 102”; see also claim 1, where “receiving from one or more sensors an image of an object”); 
(B) receiving an aligned depth image representing depths of a plurality of positions in the input image (see [0031], where “depth map (here, a disparity image) 104”; see also [0032], where “An image is taken along with an aligned depth map from one or more sensors such as a stereo camera. The depth map may be used to compute a disparity image or a 3D point cloud and vice versa.”; see also claim 1, where “receiving from one or more sensors an image of an object, wherein the image includes an aligned depth map;”; see also [0035], where “an aligned depth map as input to obtain four feature values at each pixel including a depth value.”; aligned depth map is interpreted as aligned depth image); 
(C) generating, based on the input image and the aligned depth image, a first mask corresponding to the first object (see [0035], where “the algorithm takes an image and an aligned depth map as input to obtain four feature values at each pixel including a depth value.”; see also [0046], where “As shown in FIG. 3, a grasping region 301 on the image 300 of a glass is evenly divided into horizontal, sub-regions 302, 304, 306 with each sub-region having its own unique pattern.”; first mask is interpreted as grasping region e.g. fig 3 shows 301 as grasping region of the image 300. Grasping region is determined based on the input image and aligned depth map. see also [0047]); 
(D) generating, based on the first mask, the first plurality of proposed grasps corresponding to the first mask (see [0015], where “the representation of the gripper configuration is an oriented rectangle from which the gripper configuration can be obtained. The rectangle, which is referred to as a "grasping rectangle", may represent one gripper configuration or a "set" of gripper configurations.”; see also [0018], where “Successful autonomous grasps can be predicted from the algorithm”; see also [0034], where “It is contemplated that the grasping rectangle may represent a "set" of grasping configurations rather than just one…Any grasping configuration from this set would be a good grasp.”; see also [0048], where “FIG. 4 illustrates matrices 400 of each sub-region as shown in FIG. 3. Instead of having one matrix F, three matrices F1, F2 and F3 are used these to compute the score of each sub-region separately, as shown in FIG. 4.”; a set of gripper configurations is generated  on a selected region (rectangle 301 of fig 3) for grasping the object); and 
(E) generating, based on the first plurality of proposed grasps, a first plurality of quality scores corresponding to the first plurality of proposed grasps, the first plurality of quality scores representing a first plurality of likelihoods of success corresponding to the first plurality of proposed grasps (see [0011], where “The invention uses a learning approach that examines an image of the object to predict a successful grasp”; see also [0016], where “the algorithm first learns a ranking function that maps a grasping rectangle represented by its feature vector to a score of the likelihood of a successful grasp using a SVM ranking algorithm.”; see also [0017], where “the algorithm predicts the highest score grasp from a 2D image and its aligned depth map either a disparity image or a point cloud. Specifically, 2D features are designed from the disparity image and the 3D features are designed from the point cloud. grasps are scored based on the likelihood of successful grasp. Highest score grasp is generated based on the input image and its aligned depth map.).
Jiang does not disclose the following limitation:
generating…the first plurality of proposed grasps corresponding to the first object.
However Toris discloses a method comprising: generating…the first plurality of proposed grasps corresponding to the first object (see fig 3, where many sample grasps are generated at 335 for an object and a set of candidate grasps 340 are generated. See also [0057], where “In step 335, a grasp sampling step, a grasp sampling strategy is provided with the point cloud of the object-of-interest and a set of candidate grasps 340 g1 , g2 , and g3 is generated in order to grasp the object-of-interest 310.”).
Because both Jiang and Toris are in the same field of endeavor of robotic grasp of an object by ranking the possible plurality of grasps. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang to incorporate the teachings of Toris by including the above feature, generating…the first plurality of proposed grasps corresponding to the first object,
Regarding claim 2, Jiang further discloses a method: wherein the input image represents a second object (see [0018], where “The invention successfully picks up a wide variety of objects (window wipers, wire strippers, shoes, etc.) even from categories not seen by the robot before.”; see also [0030]. Jiang discloses a method that can be used for wide variety of objects. So this method also represents another (second) object. See also fig 1 shows an input image 102. see also [0031], where “given an image 102”; see also claim 1, where “receiving from one or more sensors an image of an object”), 
wherein (C) comprises generating, based on the input image and the aligned depth image, a second mask corresponding to the second object (a second mask or another region can be generated by following the same method as cited earlier on claim 1 based on the input image and the aligned depth image of the second (another) object. see [0035], where “the algorithm takes an image and an aligned depth map as input to obtain four feature values at each pixel including a depth value.”; see also [0046], where “As shown in FIG. 3, a grasping region 301 on the image 300 of a glass is evenly divided into horizontal, sub-regions 302, 304, 306 with each sub-region having its own unique pattern.”; second mask is interpreted as grasping region e.g. fig 3 shows 301 as grasping region of the image 300. Grasping region is determined based on the input image and aligned depth map. see also [0047]); 
wherein (D) comprises generating, based on the second mask, a second plurality of proposed grasps corresponding to the second mask (a second set of grasps can be generated by following the same method as cited earlier on claim 1 based on the second or another mask/region of the second (another) object. see [0015], where “the representation of the gripper configuration is an oriented rectangle from which the gripper configuration can be another set of gripper configurations is generated  on a selected region (rectangle 301 of fig 3) for grasping the another (second) object); and 
wherein (E) comprises generating, based on the second plurality of proposed grasps, a second plurality of quality scores corresponding to the second plurality of proposed grasps, the second plurality of quality scores representing a second plurality of likelihoods of success corresponding to the second plurality of proposed grasps (second set of grasps can be ranked based on likelihood of success by following the same method as cited earlier on claim 1 based on the second or another set of grasps of the second (another) object. see [0011], where “The invention uses a learning approach that examines an image of the object to predict a successful grasp”; see also [0016], where “the algorithm first learns a ranking function that maps a grasping rectangle represented by its feature vector to a score of the likelihood of a successful grasp using a SVM ranking algorithm.”; see also [0017], where “the algorithm predicts the highest score grasp from a 2D image and its aligned depth map either a disparity image or a point cloud. Specifically, 2D features are designed from the disparity image and the 3D features are designed from the point cloud. Filters and histograms such as fuzzy histograms are used to grasps are scored based on the likelihood of successful grasp. Highest score grasp is generated based on the input image and its aligned depth map.).
Jiang does not disclose the following limitation:
generating… a second plurality of proposed grasps corresponding to the second object.
However Toris further discloses a method comprising: generating… a second plurality of proposed grasps corresponding to the second object (a second set of candidate grasps can be generated by following the same method as cited earlier on claim 1 based on the second (another) object. see fig 3, where many sample grasps are generated at 335 for an object and a set of candidate grasps 340 are generated. See also [0057], where “In step 335, a grasp sampling step, a grasp sampling strategy is provided with the point cloud of the object-of-interest and a set of candidate grasps 340 g1 , g2 , and g3 is generated in order to grasp the object-of-interest 310.”).
Because both Jiang and Toris are in the same field of endeavor of robotic grasp of an object by ranking the possible plurality of grasps. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang to incorporate the teachings of Toris by including the above feature, generating… a second plurality of proposed grasps corresponding to the second object, for avoiding collision and any damage of object of interest and gripper.
Regarding claim 4, as best understood in view of indefiniteness rejection explained above, Jiang further discloses a method, wherein (C) comprises:
 (C) (1) generating, based on the input image and the aligned depth image, a plurality of regions of interest in the input image (see fig 1, where 106 is the region of interest selected on the input image and aligned depth map. see also [0031], where “Given an image 102 and depth map (here, a disparity image) 104, the oriented rectangle 106 indicates not only where to grasp the object and the gripper's orientation, but also the gripper's opening width including closing direction 108a, 108b and its physical size 110a, 110b. Although one grasping rectangle is shown, multiple grasping rectangles may be valid.”; see also [0032], where “An image is taken along with an aligned depth map from one or more sensors such as a stereo camera. The depth map may be used to compute a disparity image or a 3D point cloud and vice versa. Specifically, an image I containing the object to be picked up is defined by length m and width n.”); and 
(C) (2) generating the first mask based on the plurality of regions of interest in the input image (see [0035], where “the algorithm takes an image and an aligned depth map as input to obtain four feature values at each pixel including a depth value.”; see also [0046], where “As shown in FIG. 3, a grasping region 301 on the image 300 of a glass is evenly divided into horizontal, sub-regions 302, 304, 306 with each sub-region having its own unique pattern.”; first mask is interpreted as grasping region e.g. fig 3 shows 301 as grasping region of the image 300. Grasping region is also determined based on the input image and aligned depth map. see also [0047]).
10. Regarding claim 10, Jiang further discloses a system comprising at least one non-transitory computer-readable medium containing computer program instructions which, when executed by at least one computer processor, perform a method for generating and evaluating a first plurality of proposed grasps corresponding to a first object (see [0003], where “robots are guided by a computer program or electronic circuitry to provide control, sensory feedback, and information processing”; see also [0010], where “Given an image and an aligned depth map of an object, the invention predicts the gripper orientation for an EOAT by defining a search space using a two-dimensional region in an image plane.”; see also [0034], where “a "set" of grasping configurations”), the method comprising: 
(A) receiving a input image representing the first object (fig 1 shows an input image 102. see also [0031], where “given an image 102”; see also claim 1, where “receiving from one or more sensors an image of an object”); 
(B) receiving an aligned depth image representing depths of a plurality of positions in the input image (see [0031], where “depth map (here, a disparity image) 104”; see also [0032], where “An image is taken along with an aligned depth map from one or more sensors such as a stereo camera. The depth map may be used to compute a disparity image or a 3D point cloud and vice versa.”; see also claim 1, where “receiving from one or more sensors an image of an object, wherein the image includes an aligned depth map;”; see also [0035], where “an aligned depth map as input to obtain four feature values at each pixel including a depth value.”; aligned depth map is interpreted as aligned depth image); 
(C) generating, based on the input image and the aligned depth image, a first mask corresponding to the first object (see [0035], where “the algorithm takes an image and an .”; first mask is interpreted as grasping region e.g. fig 3 shows 301 as grasping region of the image 300. Grasping region is determined based on the input image and aligned depth map. see also [0047]); 
(D) generating, based on the first mask, the first plurality of proposed grasps corresponding to the first mask (see [0015], where “the representation of the gripper configuration is an oriented rectangle from which the gripper configuration can be obtained. The rectangle, which is referred to as a "grasping rectangle", may represent one gripper configuration or a "set" of gripper configurations.”; see also [0018], where “Successful autonomous grasps can be predicted from the algorithm”; see also [0034], where “It is contemplated that the grasping rectangle may represent a "set" of grasping configurations rather than just one…Any grasping configuration from this set would be a good grasp.”; see also [0048], where “FIG. 4 illustrates matrices 400 of each sub-region as shown in FIG. 3. Instead of having one matrix F, three matrices F1, F2 and F3 are used these to compute the score of each sub-region separately, as shown in FIG. 4.”; a set of gripper configurations is generated  on a selected region (rectangle 301 of fig 3) for grasping the object); and 
(E) generating, based on the first plurality of proposed grasps, a first plurality of quality scores corresponding to the first plurality of proposed grasps, the first plurality of quality scores representing a first plurality of likelihoods of success corresponding to the first plurality of proposed grasps (see [0011], where “The invention uses a learning approach that grasps are scored based on the likelihood of successful grasp. Highest score grasp is generated based on the input image and its aligned depth map.).
Jiang does not disclose the following limitation:
generating…the first plurality of proposed grasps corresponding to the first object.
However Toris further discloses a method comprising: generating…the first plurality of proposed grasps corresponding to the first object (see fig 3, where many sample grasps are generated at 335 for an object and a set of candidate grasps 340 are generated. See also [0057], where “In step 335, a grasp sampling step, a grasp sampling strategy is provided with the point cloud of the object-of-interest and a set of candidate grasps 340 g1 , g2 , and g3 is generated in order to grasp the object-of-interest 310.”).
generating…the first plurality of proposed grasps corresponding to the first object, for avoiding collision and any damage of object of interest and gripper.
Regarding claim 11, Jiang further discloses a system: wherein the input image represents a second object (see [0018], where “The invention successfully picks up a wide variety of objects (window wipers, wire strippers, shoes, etc.) even from categories not seen by the robot before.”; see also [0030]. Jiang discloses a method that can be used for wide variety of objects. So this method also represents another (second) object. See also fig 1 shows an input image 102. see also [0031], where “given an image 102”; see also claim 1, where “receiving from one or more sensors an image of an object”), 
wherein (C) comprises generating, based on the input image and the aligned depth image, a second mask corresponding to the second object (a second mask or another region can be generated by following the same method as cited earlier on claim 1 based on the input image and the aligned depth image of the second (another) object. see [0035], where “the algorithm takes an image and an aligned depth map as input to obtain four feature values at each pixel including a depth value.”; see also [0046], where “As shown in FIG. 3, a grasping region 301 on the image 300 of a glass is evenly divided into horizontal, sub-regions 302, 304, 306 with each sub-region having its own unique pattern.”; second mask is interpreted as grasping region e.g. fig 3 shows 301 as grasping region of the image 300. Grasping region is determined based on the input image and aligned depth map. see also [0047]); 
wherein (D) comprises generating, based on the second mask, a second plurality of proposed grasps corresponding to the second mask (a second set of grasps can be generated by following the same method as cited earlier on claim 1 based on the second or another mask/region of the second (another) object. see [0015], where “the representation of the gripper configuration is an oriented rectangle from which the gripper configuration can be obtained. The rectangle, which is referred to as a "grasping rectangle", may represent one gripper configuration or a "set" of gripper configurations.”; see also [0018], where “Successful autonomous grasps can be predicted from the algorithm”; see also [0034], where “It is contemplated that the grasping rectangle may represent a "set" of grasping configurations rather than just one…Any grasping configuration from this set would be a good grasp.”; see also [0048], where “FIG. 4 illustrates matrices 400 of each sub-region as shown in FIG. 3. Instead of having one matrix F, three matrices F1, F2 and F3 are used these to compute the score of each sub-region separately, as shown in FIG. 4.”; another set of gripper configurations is generated  on a selected region (rectangle 301 of fig 3) for grasping the another (second) object); and 
wherein (E) comprises generating, based on the second plurality of proposed grasps, a second plurality of quality scores corresponding to the second plurality of proposed grasps, the second plurality of quality scores representing a second plurality of likelihoods of success corresponding to the second plurality of proposed grasps (second set of grasps can be ranked based on likelihood of success by following the same method as cited earlier on claim 1 based on the second or another set of grasps of the second (another) object. see [0011], where “The grasps are scored based on the likelihood of successful grasp. Highest score grasp is generated based on the input image and its aligned depth map.).
Jiang does not disclose the following limitation:
generating… a second plurality of proposed grasps corresponding to the second object.
However Toris further discloses a method comprising: generating… a second plurality of proposed grasps corresponding to the second object (a second set of candidate grasps can be generated by following the same method as cited earlier on claim 1 based on the second (another) object. see fig 3, where many sample grasps are generated at 335 for an object and a set of candidate grasps 340 are generated. See also [0057], where “In step 335, a grasp .
Because both Jiang and Toris are in the same field of endeavor of robotic grasp of an object by ranking the possible plurality of grasps. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang to incorporate the teachings of Toris by including the above feature, generating… a second plurality of proposed grasps corresponding to the second object, for avoiding collision and any damage of object of interest and gripper.
Regarding claim 13, as best understood in view of indefiniteness rejection explained above, Jiang further discloses a system, wherein (C) comprises: 
(C) (1) generating, based on the input image and the aligned depth image, a plurality of regions of interest in the input image (see fig 1, where 106 is the region of interest selected on the input image and aligned depth map. see also [0031], where “Given an image 102 and depth map (here, a disparity image) 104, the oriented rectangle 106 indicates not only where to grasp the object and the gripper's orientation, but also the gripper's opening width including closing direction 108a, 108b and its physical size 110a, 110b. Although one grasping rectangle is shown, multiple grasping rectangles may be valid.”; see also [0032], where “An image is taken along with an aligned depth map from one or more sensors such as a stereo camera. The depth map may be used to compute a disparity image or a 3D point cloud and vice versa. Specifically, an image I containing the object to be picked up is defined by length m and width n.”); and 
(C) (2) generating the first mask based on the plurality of regions of interest in the input image (see [0035], where “the algorithm takes an image and an aligned depth map as input to obtain four feature values at each pixel including a depth value.”; see also [0046], where “As shown in FIG. 3, a grasping region 301 on the image 300 of a glass is evenly divided into horizontal, sub-regions 302, 304, 306 with each sub-region having its own unique pattern.”; first mask is interpreted as grasping region e.g. fig 3 shows 301 as grasping region of the image 300. Grasping region is also determined based on the input image and aligned depth map. see also [0047]).

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0016856 (“Jiang”), and in view of US 2020/0147798 (“Toris”), as applied to claims 1 and 10 above, and further in view of US 2014/0097631 (“Ciocarlie”). 
Regarding claim 3, Jiang discloses a method wherein each grasp, in the first plurality of proposed grasps, comprises data representing a pair of pixels in the input image (fig 1 shows an input image 102. see also claim 1, where “receiving from one or more sensors an image of an object”; see also [0035], where “the algorithm takes an image and an aligned depth map as input to obtain four feature values at each pixel including a depth value.”; an image is input for possible grasp generation and each pixel include a depth value. see also [0015], [0018] and [0034], where a set of gripper configurations is generated  on a selected region (rectangle 301 of fig 3) for grasping the object. See also [0011], [0017] and [0055], where grasps are scored based on the likelihood of successful grasp. Highest score grasp is also generated. See also fig 4, where grasp score for each pixel is calculated. See also [0053], where “In one embodiment, a final grasps is generated by summing the scores of each pixels on a region/sub-region. So candidate/proposed grasps include pixels data of input image.).
Jiang does not disclose the following limitation:
wherein each grasp… comprises data representing… a first and second position, respectively, for a first and second gripper finger of a robot.
However Toris further discloses a method, wherein each grasp… comprises data representing… a first and second position, respectively, for (see fig 3, where many sample grasps are generated at 335 for an object and a set of candidate grasps 340 are generated. See also [0057], where “In step 335, a grasp sampling step, a grasp sampling strategy is provided with the point cloud of the object-of-interest and a set of candidate grasps 340 g1 , g2 , and g3 is generated in order to grasp the object-of-interest 310.”; g1, g2 an dg3 corresponds to proposed grasps. See also [0016], where “A robotic grasp is defined as a position of the robotic manipulator that grips the object-of-interest.”; see also [0094], where “a manipulator marker 720 will appear in the main UI window to show the position of the manipulator during execution of the candidate grasp.”; see also [0080], where position od manipulator for grasping an object is described.).
Because both Jiang and Toris are in the same field of endeavor of robotic grasp of an object by ranking the possible plurality of grasps. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have each grasp… comprises data representing… a first and second position, respectively, for a robot, for avoiding collision and any damage of object of interest and gripper.
Jiang in view of Toris does not disclose the following limitation:
wherein each grasp… comprises data representing… a first and second gripper finger of a robot.
However Ciocarlie discloses a method wherein each grasp… comprises data representing… a first and second gripper finger of a robot (see figs 12A-L, where pairs of opposite fingers of end effectors grasping objects are shown. see also [0129], where “A number of examples of the gripper 1104 grasping objects 1206 are shown in FIGS. 12A-12L. The closing sequence for both a fingertip and enveloping grasp can be seen in FIGS. 1A-1F.”).
Because Jiang, Toris and Ciocarlie are in the same field of endeavor of robotic grasp of an object by ranking the possible plurality of grasps. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang in view of Toris to incorporate the teachings of Ciocarlie by including the above feature, wherein each grasp… comprises data representing… a first and second gripper finger of a robot, for grasping an object without any damage of object of interest and gripper.
Regarding claim 12, Jiang further discloses a system wherein each grasp, in the first plurality of proposed grasps, comprises data representing a pair of pixels in the input image (fig 1 shows an input image 102. see also claim 1, where “receiving from one or more sensors an image of an object”; see also [0035], where “the algorithm takes an image and an aligned depth map as input to obtain four feature values at each pixel including a depth value.”; an image is input for possible grasp generation and each pixel include a depth value. see also [0015], [0018] and [0034], where a set of gripper configurations is generated  on a selected region (rectangle 301 of fig 3) for grasping the object. See also [0011], [0017] and [0055], where grasps are scored based on the likelihood of successful grasp. Highest score grasp is also generated. See also fig 4, where grasp score for each pixel is calculated. See also [0053], where “In one embodiment, a 33-bin FPFH is calculated for each pixel and the FPFH signature for a rectangle is defined as the sum of FPFH from all pixels within the rectangle. Using the point cloud, this representation is converted to the gripper configuration and the grasp is executed.”; final grasps is generated by summing the scores of each pixels on a region/sub-region. So candidate/proposed grasps include pixels data of input image.).
Jiang does not disclose the following limitation:
wherein each grasp… comprises data representing… a first and second position, respectively, for a first and second gripper finger of a robot.
However Toris further discloses a method, wherein each grasp… comprises data representing… a first and second position, respectively, for (see fig 3, where many sample grasps are generated at 335 for an object and a set of candidate grasps 340 are generated. See also [0057], where “In step 335, a grasp sampling step, a grasp sampling strategy is provided with the point cloud of the object-of-interest and a set of candidate grasps 340 g1 , g2 , and g3 is generated in order to grasp the object-of-interest 310.”; g1, g2 an dg3 corresponds to proposed grasps. See also [0016], where “A robotic grasp is defined as a position of the robotic manipulator that grips the object-of-interest.”; see also [0094], where “a manipulator marker 720 will appear in the main UI window to show the .
Because both Jiang and Toris are in the same field of endeavor of robotic grasp of an object by ranking the possible plurality of grasps. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang to incorporate the teachings of Toris by including the above feature, each grasp… comprises data representing… a first and second position, respectively, for a robot, for avoiding collision and any damage of object of interest and gripper.
Jiang in view of Toris does not disclose the following limitation:
wherein each grasp… comprises data representing… a first and second gripper finger of a robot.
However Ciocarlie further discloses a method wherein each grasp… comprises data representing… a first and second gripper finger of a robot (see figs 12A-L, where pairs of opposite fingers of end effectors grasping objects are shown. see also [0129], where “A number of examples of the gripper 1104 grasping objects 1206 are shown in FIGS. 12A-12L. The closing sequence for both a fingertip and enveloping grasp can be seen in FIGS. 1A-1F.”).
Because Jiang, Toris and Ciocarlie are in the same field of endeavor of robotic grasp of an object by ranking the possible plurality of grasps. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang in view of Toris to incorporate the teachings of Ciocarlie by including the above feature, wherein each grasp… comprises data representing… a first and second gripper finger of a robot, for grasping an object without any damage of object of interest and gripper.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0016856 (“Jiang”), and in view of US 2020/0147798 (“Toris”), as applied to claims 1, 4, 10 and 13 above, and further in view of US 2018/0250826 (“Jiang’826”). 
Regarding claim 5, Jiang further discloses a method , wherein (C) (2) comprises (see [0035], where “the algorithm takes an image and an aligned depth map as input to obtain four feature values at each pixel including a depth value.”; see also [0046], where “As shown in FIG. 3, a grasping region 301 on the image 300 of a glass is evenly divided into horizontal, sub-regions 302, 304, 306 with each sub-region having its own unique pattern.”; first mask is interpreted as grasping region e.g. fig 3 shows 301 as grasping region of the image 300. Grasping region is also determined based on the input image and aligned depth map. see also [0047]).
Jiang does not disclose the following limitation:
using a convolutional neural network to generate the first mask.
However Toris further discloses a method, wherein a convolutional neural network to classify the objects (see [0072], where “a set of models can be evaluated using embodiments of the invention to determine a best binary classifier for pairwise vectors. For example, the scikit-learn machine learning database can be used to analyze the data… Next best classifiers were the neural network classifier”).
Because both Jiang and Toris are in the same field of endeavor of robotic grasp of an object by ranking the possible plurality of grasps. Thus before the effective filling date of the  using a convolutional neural network to classify the objects, for avoiding collision and any damage of object of interest and gripper.
Jiang in view of Toris does not disclose the following limitation:
using a convolutional neural network to generate the first mask.
However Jiang’826 discloses a method, wherein using a convolutional neural network to generate the first mask (see fig 1, where object recognition by masking the object by using deep neural network is shown. see also [0032], where “The disclosed embodiments provide fine-grained object recognition by combining deep neural networks, a deep attention neural network for automatic training data acquisition, a deep detection neural network for category level object detection, and a deep embedding neural network for fine-grained instance-level object recognition.”; see also [0050], where “Usually, such layers are the convolutional layers before the last few fully connected layers and classification layers.”; see also [0009], where “generating a binary object mask image based on the heat map wherein pixels with attention values higher than a threshold are labeled as a first logical state and all other pixels are labeled with a second logical state that is opposite to the first logical state.”; see also [0042], where “In blocks 103 and 105, a pre-trained deep attention network is used for automatic object annotation… For example, an object bounding box and an exact object mask are two such types of annotation.”; see also [0044], where “The binary object mask image 107 is input to data augmentation blocks 109, 111 along two separate paths.”).
using a convolutional neural network to generate the first mask, for detecting objects of different shapes, colors, sizes styles, textures accurately for avoiding collision and any damage of object of interest and gripper.
Regarding claim 14, Jiang further discloses a system, wherein (C) (2) comprises  (see [0035], where “the algorithm takes an image and an aligned depth map as input to obtain four feature values at each pixel including a depth value.”; see also [0046], where “As shown in FIG. 3, a grasping region 301 on the image 300 of a glass is evenly divided into horizontal, sub-regions 302, 304, 306 with each sub-region having its own unique pattern.”; first mask is interpreted as grasping region e.g. fig 3 shows 301 as grasping region of the image 300. Grasping region is also determined based on the input image and aligned depth map. see also [0047]).
Jiang does not disclose the following limitation:
using a convolutional neural network to generate the first mask.
However Toris further discloses a system, wherein a convolutional neural network to classify the objects (see [0072], where “a set of models can be evaluated using embodiments of the invention to determine a best binary classifier for pairwise .
Because both Jiang and Toris are in the same field of endeavor of robotic grasp of an object by ranking the possible plurality of grasps. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang to incorporate the teachings of Toris by including the above feature,  using a convolutional neural network to classify the objects, for avoiding collision and any damage of object of interest and gripper.
Jiang in view of Toris does not disclose the following limitation:
using a convolutional neural network to generate the first mask.
However Jiang’826 further discloses a system, wherein using a convolutional neural network to generate the first mask (see fig 1, where object recognition by masking the object by using deep neural network is shown. see also [0032], where “The disclosed embodiments provide fine-grained object recognition by combining deep neural networks, a deep attention neural network for automatic training data acquisition, a deep detection neural network for category level object detection, and a deep embedding neural network for fine-grained instance-level object recognition.”; see also [0050], where “Usually, such layers are the convolutional layers before the last few fully connected layers and classification layers.”; see also [0009], where “generating a binary object mask image based on the heat map wherein pixels with attention values higher than a threshold are labeled as a first logical state and all other pixels are labeled with a second logical state that is opposite to the first logical state.”; see also [0042], where “In blocks 103 and 105, a pre-trained deep attention network is used for  For example, an object bounding box and an exact object mask are two such types of annotation.”; see also [0044], where “The binary object mask image 107 is input to data augmentation blocks 109, 111 along two separate paths.”).
Because Jiang, Toris and Jiang’826 are in the same field of endeavor of object recognition in robotic system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang in view of Toris to incorporate the teachings of Jiang’826 by including the above feature, using a convolutional neural network to generate the first mask, for detecting objects of different shapes, colors, sizes styles, textures accurately for avoiding collision and any damage of object of interest and gripper.

Claim(s) 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0016856 (“Jiang”), and in view of US 2020/0147798 (“Toris”), as applied to claims 1, 4, 10 and 13 above, and in view of US 2018/0250826 (“Jiang’826”), and further in view of US 2019/0329409 (“Yamada”).
Regarding claim 6, Jiang further discloses a method, wherein (E) comprises: 
(E) (1) generating, based on the input image, an object/region of interest (see fig 1, where 106 is the region of interest selected on the input image and aligned depth map. see also [0031], where “Given an image 102 and depth map (here, a disparity image) 104, the oriented rectangle 106 indicates not only where to grasp the object and the gripper's orientation, but also the gripper's opening width including closing direction 108a, 108b and its physical size 110a, 110b. Although one grasping rectangle is shown, multiple grasping ; and 
(E) (2) generating the first plurality of quality scores based on the (see [0011], where “The invention uses a learning approach that examines an image of the object to predict a successful grasp”; see also [0016], where “the algorithm first learns a ranking function that maps a grasping rectangle represented by its feature vector to a score of the likelihood of a successful grasp using a SVM ranking algorithm.”; see also [0017], where “the algorithm predicts the highest score grasp from a 2D image and its aligned depth map either a disparity image or a point cloud. Specifically, 2D features are designed from the disparity image and the 3D features are designed from the point cloud. Filters and histograms such as fuzzy histograms are used to extract visual cues from the image. Depth is extracted from a disparity image.”; see also [0055], where “FIG. 6 illustrates examples of grasping rectangles according to one embodiment of the invention. Specifically, image 600 includes grasping rectangles 602, 604 that illustrate successful grasps for grippers such as a two-fingered or three-fingered gripper and grasping rectangle 606 illustrate a successful grasp for a jamming gripper.”; grasps are scored based on the likelihood of successful grasp. Highest score grasp is generated based on the input image and its aligned depth map.).
Jiang in view of Toris does not disclose the following limitation:
 generating… a feature map; and 
generating… scores based on the feature map.
However Jiang’826 further discloses a method, wherein generating… a feature map (per submitted specification feature map shows the location of object of interest on the image with respect to the surrounding objects. The location of object of interest in the environment is shown on the feature map, see at least [0026] of PGPUB of submitted specification where “regions of interest (ROI) 132 in the feature map 126 that correspond to the locations of objects in the input image 108”. see Jiang’826 [0023], where “Example 18 is a non-transitory computer-readable media storing computer instructions for fine grained object recognition in a robotic system, that when executed by one or more processors, cause the one or more processors to perform the steps of: obtain an image of an object from an imaging device…generate a feature map for the pre-defined category of the object determined by the category-level deep detection neural network; generate embedded features, based on the feature map, using an instance-level deep detection neural network”; see also [0055]). 
Because Jiang, Toris and Jiang’826 are in the same field of endeavor of object recognition in robotic system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang in view of Toris to incorporate the teachings of Jiang’826 by including the above feature, generating… a feature map, for detecting objects of different shapes, colors, sizes styles, textures accurately for avoiding collision and any damage of object of interest and gripper.
Jiang in view of Toris and Jiang’826 does not disclose the following limitation:
generating…scores based on the feature map.
 generating…scores based on the feature map (per submitted specification feature map shows the location of object of interest on the image with respect to the surrounding objects, see at least [0026] of PGPUB of submitted specification where “regions of interest (ROI) 132 in the feature map 126 that correspond to the locations of objects in the input image 108”. See Yamada [0045], where “The position and orientation may be determined by any method as long as the imaging device 2 can capture an image of the target object 41 and the surrounding objects 42 at the determined position and orientation.”; position and orientation of the target object and the surrounding objects are determined. So it is determining the feature map. see also [0080], where “The holding position determination unit 203 of the information processing apparatus 20 determines a holding position for a target object 41 based on the determined holding success/failure probability distribution. ”; see also [0108], where “Alternatively, the holding position candidates may be prioritized by assigning weights to the holding success/failure probability and the system control condition. For example, the closer to the center of the box a holding position candidate is, the closer to “1” the score given to the holding position candidate is. The closer to a corner of the box, the closer to “0” the score. The scores may be linear or nonlinear. The positions may be prioritized based on the holding success/failure probabilities at the positions, multiplied by the respective scores.”; see also [0093]).
Because Jiang, Toris, Jiang’826 and Yamada are in the same field of endeavor of object handling in robotic system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang in view of Toris and Jiang’826 to incorporate the teachings of Yamada by including the above feature, generating…scores based on the feature map, for avoiding collision and reducing time for grasping an target object.
Regarding claim 7, Jiang in view of Toris does not disclose the following limitation: 
using a convolutional neural network to generate the feature map.
However Jiang’826 further discloses a method, wherein using a convolutional neural network to generate the feature map (see [0023], where “Example 18 is a non-transitory computer-readable media storing computer instructions for fine grained object recognition in a robotic system, that when executed by one or more processors, cause the one or more processors to perform the steps of: obtain an image of an object from an imaging device; determine, through a category-level deep detection neural network, a pre-defined category of the object, of a plurality of predefined categories of objects, based on the image of the object and pre-defined category level object images stored in the robotic system; generate a feature map for the pre-defined category of the object determined by the category-level deep detection neural network; generate embedded features, based on the feature map, using an instance-level deep detection neural network corresponding to the pre-defined category of the object, wherein each pre-defined category of the plurality of predefined categories of objects comprises a corresponding different instance-level deep detection neural network;”; see also [0055]).
Because Jiang, Toris and Jiang’826 are in the same field of endeavor of object recognition in robotic system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang in view of Toris to incorporate the teachings of Jiang’826 by including the above feature, using a convolutional neural network to generate the feature map, for detecting objects of different shapes, colors, sizes styles, textures accurately for avoiding collision and any damage of object of interest and gripper.
Regarding claim 8, Jiang in view of Toris and Jiang’826 does not disclose the following limitation:
using a convolutional neural network to generate the first plurality of quality scores.
However Yamada further discloses a method, wherein using a convolutional neural network to generate the first plurality of quality scores (see [0037], where “In generating the holding success/failure probability distribution, the holding success/failure probability distribution determination unit 202 may perform estimation, for example, by using a convolutional neural network (CNN) as a learning model.”; see also [0108], where “The positions may be prioritized based on the holding success/failure probabilities at the positions, multiplied by the respective scores”; see also [0038] and [0027]).
Because Jiang, Toris, Jiang’826 and Yamada are in the same field of endeavor of object handling in robotic system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang in view of Toris and Jiang’826to incorporate the teachings of Yamada by including the above feature, using a convolutional neural network to generate the first plurality of quality scores, for avoiding collision and reducing time for grasping an target object.
Regarding claim 15, Jiang further discloses a system of claim 13, wherein (E) comprises: 
(E) (1) generating, based on the input image, an object/region of interest (see fig 1, where 106 is the region of interest selected on the input image and aligned ; and 
(E) (2) generating the first plurality of quality scores based on the (see [0011], where “The invention uses a learning approach that examines an image of the object to predict a successful grasp”; see also [0016], where “the algorithm first learns a ranking function that maps a grasping rectangle represented by its feature vector to a score of the likelihood of a successful grasp using a SVM ranking algorithm.”; see also [0017], where “the algorithm predicts the highest score grasp from a 2D image and its aligned depth map either a disparity image or a point cloud. Specifically, 2D features are designed from the disparity image and the 3D features are designed from the point cloud. Filters and histograms such as fuzzy histograms are used to extract visual cues from the image. Depth is extracted from a disparity image.”; see also [0055], where “FIG. 6 illustrates examples of grasping rectangles according to one embodiment of the invention. Specifically, image 600 includes grasping rectangles 602, 604 that illustrate successful grasps for grippers such as a two-fingered or three-fingered gripper and grasping rectangle 606 illustrate a successful grasp for a jamming gripper.”; grasps are scored based on the likelihood of successful grasp. Highest score grasp is generated based on the input image and its aligned depth map.).
Jiang in view of Toris does not disclose the following limitation:
 generating… a feature map; and 
generating… scores based on the feature map.
However Jiang’826 further discloses a method, wherein generating… a feature map (per submitted specification feature map shows the location of object of interest on the image with respect to the surrounding objects. The location of object of interest in the environment is shown on the feature map, see at least [0026] of PGPUB of submitted specification where “regions of interest (ROI) 132 in the feature map 126 that correspond to the locations of objects in the input image 108”. see Jiang’826 [0023], where “Example 18 is a non-transitory computer-readable media storing computer instructions for fine grained object recognition in a robotic system, that when executed by one or more processors, cause the one or more processors to perform the steps of: obtain an image of an object from an imaging device…generate a feature map for the pre-defined category of the object determined by the category-level deep detection neural network; generate embedded features, based on the feature map, using an instance-level deep detection neural network”; see also [0055]). 
Because Jiang, Toris and Jiang’826 are in the same field of endeavor of object recognition in robotic system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang in view of Toris to incorporate the teachings of Jiang’826 by including the above feature, generating… a feature map, for detecting objects of different shapes, colors, sizes styles, textures accurately for avoiding collision and any damage of object of interest and gripper.
Jiang in view of Toris and Jiang’826 does not disclose the following limitation:
generating…scores based on the feature map.
However Yamada further discloses a method generating…scores based on the feature map (per submitted specification feature map shows the location of object of interest on the image with respect to the surrounding objects, see at least [0026] of PGPUB of submitted specification where “regions of interest (ROI) 132 in the feature map 126 that correspond to the locations of objects in the input image 108”. See Yamada [0045], where “The position and orientation may be determined by any method as long as the imaging device 2 can capture an image of the target object 41 and the surrounding objects 42 at the determined position and orientation.”; position and orientation of the target object and the surrounding objects are determined. So it is determining the feature map. see also [0080], where “The holding position determination unit 203 of the information processing apparatus 20 determines a holding position for a target object 41 based on the determined holding success/failure probability distribution. ”; see also [0108], where “Alternatively, the holding position candidates may be prioritized by assigning weights to the holding success/failure probability and the system control condition. For example, the closer to the center of the box a holding position candidate is, the closer to “1” the score given to the holding position candidate is. The closer to a corner of the box, the closer to “0” the score. The scores may be linear or nonlinear. The positions may be prioritized based on the holding success/failure probabilities at the positions, multiplied by the respective scores.”; see also [0093]).
generating…scores based on the feature map, for avoiding collision and reducing time for grasping an target object.
Regarding claim 16, Jiang in view of Toris does not disclose the following limitation: 
using a convolutional neural network to generate the feature map.
However Jiang’826 further discloses a system, wherein using a convolutional neural network to generate the feature map (see [0023], where “Example 18 is a non-transitory computer-readable media storing computer instructions for fine grained object recognition in a robotic system, that when executed by one or more processors, cause the one or more processors to perform the steps of: obtain an image of an object from an imaging device; determine, through a category-level deep detection neural network, a pre-defined category of the object, of a plurality of predefined categories of objects, based on the image of the object and pre-defined category level object images stored in the robotic system; generate a feature map for the pre-defined category of the object determined by the category-level deep detection neural network; generate embedded features, based on the feature map, using an instance-level deep detection neural network corresponding to the pre-defined category of the object, wherein each pre-defined category of the plurality of predefined categories of objects comprises a corresponding different instance-level deep detection neural network;”; see also [0055]).
using a convolutional neural network to generate the feature map, for detecting objects of different shapes, colors, sizes styles, textures accurately for avoiding collision and any damage of object of interest and gripper.
Regarding claim 17, Jiang in view of Toris and Jiang’826 does not disclose the following limitation:
using a convolutional neural network to generate the first plurality of quality scores.
However Yamada further discloses a system, wherein using a convolutional neural network to generate the first plurality of quality scores (see [0037], where “In generating the holding success/failure probability distribution, the holding success/failure probability distribution determination unit 202 may perform estimation, for example, by using a convolutional neural network (CNN) as a learning model.”; see also [0108], where “The positions may be prioritized based on the holding success/failure probabilities at the positions, multiplied by the respective scores”; see also [0038] and [0027]).
Because Jiang, Toris, Jiang’826 and Yamada are in the same field of endeavor of object handling in robotic system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang in view of Toris and Jiang’826 to incorporate the teachings of Yamada by including the above feature, using a convolutional neural network to generate the first plurality of quality scores, for avoiding collision and reducing time for grasping an target object.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0016856 (“Jiang”), and in view of US 2020/0147798 (“Toris”), as applied to claims 1, 4, 10 and 13 above, and in view of US 2018/0250826 (“Jiang’826”), and in view of US 2019/0329409 (“Yamada”), as applied to claim 6 and 15 above, and further in view of US 2019/0084151 (“Bai”).
Regarding claim 9, per submitted claims of this invention (C) (2) is generating mask on the input image and (E) (2) is generating scores based on feature map and region of interest, see claims 4 and 6. Jiang discloses generating mask on input image. Jiang’826 discloses generating feature map and Yamada discloses generating scores based on target object and surrounding objects, see citation above.
Jiang in view of Toris and Jiang’826 does not disclose the following limitation:
wherein (C) (2) and (E) (2) are performed in parallel with each other.
However Bai discloses a method, wherein (C) (2) and (E) (2) are performed in parallel with each other (see [0007], where “simulated grasp episodes can be performed in parallel over multiple (e.g., hundreds of, thousands of) computing devices and/or processors, further increasing the time efficiency of generating the simulated grasp episodes.”; see also [0008], where “a segmentation mask for a particular target object (e.g., a segmentation mask that is determined based on the “initial” image and that indicates the position of the target object in the “initial” image);”; see also [0068], where “Training the .
Because Jiang, Toris, Jiang’826, Yamada and Bai are in the same field of endeavor of object handling in robotic system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang in view of Toris, Jiang’826 and Yamada to incorporate the teachings of Bai by including the above feature, (C) (2) and (E) (2) are performed in parallel with each other, for enhancing the manufacturing process by handing the object faster without any delay.
Regarding claim 18, per submitted claims of this invention (C) (2) is generating mask on the input image and (E) (2) is generating scores based on feature map and region of interest, see claims 4 and 6. Jiang discloses generating mask on input image. Jiang’826 discloses generating feature map and Yamada discloses generating scores based on target object and surrounding objects, see citation above.
Jiang in view of Toris and Jiang’826 does not disclose the following limitation:
wherein (C) (2) and (E) (2) are performed in parallel with each other.
However Bai further discloses a system, wherein (C) (2) and (E) (2) are performed in parallel with each other (see [0007], where “simulated grasp episodes can be performed .
Because Jiang, Toris, Jiang’826, Yamada and Bai are in the same field of endeavor of object handling in robotic system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang in view of Toris, Jiang’826 and Yamada to incorporate the teachings of Bai by including the above feature, (C) (2) and (E) (2) are performed in parallel with each other, for enhancing the manufacturing process by handing the object faster without any delay.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:

US 2013/0182903 (“Nammoto”) discloses a robotic grasp of an object based on input images.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/S.T.K./Examiner, Art Unit 3664

/HARRY Y OH/Primary Examiner, Art Unit 3664